DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over BHUSAN et al., Charged Ultrafiltration Membranes Increase the Selectivity of Whey Protein Separations, Food Engineering and Physical Properties, Institute of Food Technologists Vol. 74, Nr. 3, 2009 (BHUSAN).  
BHUSAN was published May of 2009.  The present application claims priority to provisional application no. 61/365,653, filed July 19, 2010. 
Claim 1 recites a method for fractionating a protein mixture, the method comprising:
(a) adjusting the pH of the protein mixture based on an isoelectric point of a protein of interest in the protein mixture, thereby rendering a net charge of about zero on the protein of interest;
(b) adjusting conductivity of the protein mixture such that proteins other than the protein of interest are rejected by a charged ultrafiltration membrane; and
(c) contacting the mixture with a charged ultrafiltration membrane to achieve a first permeate and a first retentate, wherein the ultrafiltration membrane has a pore size at least 1OX greater than the molecular mass of at least one of the proteins other than the protein of interest, and has a pore size of between about 86 kDa and about 1,600 kDa, wherein the first permeate comprises an increased ratio of the protein of interest as compared to the protein mixture.
BHUSAN discloses a method for fractionating a whey protein mixture comprising multiple protein species (e.g., glycomacropeptide (GMP), Lactoalbumins (e.g., ALA), bovine serum albumin, immunoglobulin (e.g., IgG), lactoferrin, and lactoperoxidase) to obtain a protein of interest (see pg. 133, right column and Table 3).   Thus, the process does separate GMP from ALA, IgG, and BLG; ALA from IgG and BLG; and BLG from IgG.   
The process involves (a) adjusting the pH of the protein mixture based on an isoelectric point of a protein of interest in the protein mixture, thereby rendering a net charge of about zero on the protein of interest (See i.e., adjusting the pH of said protein mixture based on the isoelectric point of said protein of interest (see Table 1 on page E132)).  By doing so, this effect provides a net charge of about zero on said protein of interest (see abstract) and facilitates the exclusion of other proteins that are rejected by a charged ultrafiltration membrane.  The mixture is then contacted with the charged ultrafiltration membrane(s) to obtain a permeate/flux and a retentate.   The protein of interest is isolated at a high yield and level of purity that naturally achieves a yield and purity reaching up to 99% (i.e., increased selectivity by over 600%)(see pg. 139, conclusions). At pg. 136, right column, seventh paragraph, BHUSAN teaches(b) adjusting conductivity of the protein mixture such that proteins other than the protein of interest are rejected by a charged ultrafiltration membrane (i.e., the specific conductance of an electrolyte solution is a measure of its ability to conduct electricity) can be varied. 
As to (c) contacting the mixture with a charged ultrafiltration membrane to achieve a first permeate and a first retentate, wherein the ultrafiltration membrane has a pore size at least 1OX greater than the molecular mass of at least one of the proteins other than the protein of interest, and has a pore size of between about 86 kDa and about 1,600 kDa, wherein the first permeate comprises an increased ratio of the protein of interest as compared to the protein mixture, BHUSAN teaches the ultrafiltration membrane used in the experiments has a pore size 30 kDa (pg. E133, second to last paragraph).  Table 5 shows the sieving coefficients for a mixture of GMP (i.e., glycomacropeptide (8.6Kda) and BLG (18kda, see Table 1) at a pH of 3 results in a low sieving coefficient for both proteins (i.e., the readily pass through).    However, Table 5 also shows that once a charged membrane is used the sieving coefficients increase for GMP, especially at a pH of 4. This indicates that despite the fact that the GMP is smaller than pore size of the membrane it is being rejected by the membrane and not passing through as readily as the other protein (i.e., BLG that is also smaller than 30KD) being used in larger than proteins.    In other words, when two like charges meet, they are repelled by each other. The use of a charged protein through a membrane that contains a charge repels the proteins having the same charge.  Other material passes through the membrane.  
Thus, one skilled in the art would have understood that one could reject proteins species having the same charge but allow a protein of interest to pass through via the permeate.    Moreover, the pore size of the membrane can be larger than the protein being rejected.  This concept is plainly taught by BHUISAN (i.e., using larger pore sizes in conjunction with charge) .  This allows for greater flow rates yet still provides a level of selectivity.  Thus, it would have been obvious to use a pore size of between about 86 kDa and about 1,600 kDa.
Claim 2 recites that the protein mixture is a milk protein or a whey protein mixture. Claim 15 recites that GMP is separated from ALA, IgG, or BLG; or wherein ALA is separated from IgG or BLG; or wherein BLG is separated from IgG.
As to claims 2 and 15, BHUSAN discloses a method for fractionating a whey protein mixture comprising multiple protein species (e.g., glycomacropeptide (GMP), Lactoalbumins (e.g., ALA), bovine serum albumin, immunoglobulin (e.g., IgG), lactoferrin, and lactoperoxidase) to obtain a protein of interest (abstract).   

Claims 3-14 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BHUSAN as applied to claims 1, 2, and 15 above, and further in view of MEMBRANE FILTRATION GUIDANCE MANUAL, EPA, Office of Water November 2005 accessed at https://ocw.tudelft.nl/wp-content/uploads/guide_lt2_membranefiltration_final.pdf (EPA).
Claim 3 recites subjecting the first permeate to a second charged ultrafiltration to achieve a second permeate and a second retentate. 
Claim 4 recites that the second retentate is recycled into another protein mixture for additional charged ultrafiltration.
Claim 5 recites that the ultrafiltration achieves a purity of about 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 99%.
Claim 6 recites that the ultrafiltration achieves a yield of about 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 99%.
Claim 7 recites subjecting the first retentate to a second charged ultrafiltration to achieve a second retentate and a second permeate.
Claim 8 recites that the second permeate is recycled into another protein mixture for additional charged ultrafiltration.
Claim 9 recites that the ultrafiltration achieves a purity of about 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 99%.
Claim 10 recites that the ultrafiltration achieves a yield of about 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 99%.
Claim 11 recites that the ultrafiltration achieves a purity of about 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 99%.
Claim 12 recites that the ultrafiltration achieves a yield of about 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 99%.
As to claims 3-12, BHUSAN is cited for the reasons noted above, including 
BHUSAN is silent as to using a second filtration along with the purity and yield obtained. .
However, EPA teaches at pg. 2-118 that a group of pressure vessels operating in parallel collectively represent a single stage of treatment in a NF/RO spiral-wound system. The total system recovery is increased by incorporating multiple stages of treatment in series, such that the combined concentrate (or reject) from the first stage becomes the feed for the second stage. In some cases in which higher recovery is an objective, a third stage may also be used. This configuration is sometimes referred to as “concentrate staging.” Because some fraction of the feed to the first stage has been collected as filtrate (or permeate), the feed flow to the second stage will be reduced by that fraction. As a result, the number of total pressure vessels (and hence the number of modules) in the second stage is also typically reduced by approximately that same fraction. Similar flow, module, and pressure vessel reductions are propagated through all successive stages, as well. Although the potential system recovery is a function of the feed water quality, as a rough approximation, a two-stage design may allow recoveries up to 75 percent, while the addition of a third stage can potentially achieve recoveries up to 90 percent.
Thus, it would have been obvious to operate the positively charged membranes of BHUSAN  in parallel to provide additional separation of components. As noted above, a two-stage design may allow recoveries up to 75 percent, while the addition of a third stage can potentially achieve recoveries up to 90 percent.  Thus, it would have been obvious that one could obtain higher purity and yields by adding additional filtration membranes in parallel.  
It is also noted that subjecting the first permeate to a second charged ultrafiltration would naturally produce a second permeate and a second retentate


Claim 13 recites that the ultrafiltration membrane is positively charged or negatively charged. BHUSAN teaches a process that involves charged, positive ultrafiltration membrane (see pg. 139, conclusions).

Claim 14 recites that the conductivity is adjusted to 3-10 mS/cm.
BHUAN is silent as to the conductivity. 
However, EPA teaches that filtrate conductivity (and other dissolved constituents) may vary with water quality parameters such as pH and temperature, factors that are likewise unrelated to membrane integrity. While fluctuations in conductivity with these factors may potentially be minimal relative to those that might occur as a result of an integrity breach, it is nevertheless important that a NF/RO system be operated under consistent water quality and operational conditions for conductivity to yield reliable and meaningful results relative to membrane integrity.  Thus, it would have been obvious to maintain the conductivity to assure proper filtration and membrane integrity.   

Claim 16 recites that the charged ultrafiltration is effected by a multistage cross-flow positively charged ultrafiltration membrane.
BHUSAN is silent as to the use of multistage cross-flow positively charged ultrafiltration membrane.
EPA teaches at pg. 2-118 that a group of pressure vessels operating in parallel collectively represent a single stage of treatment in a NF/RO spiral-wound system. The total system recovery is increased by incorporating multiple stages of treatment in series, such that the combined concentrate (or reject) from the first stage becomes the feed for the second stage. In some cases in which higher recovery is an objective, a third stage may also be used. This configuration is sometimes referred to as “concentrate staging.” Because some fraction of the feed to the first stage has been collected as filtrate (or permeate), the feed flow to the second stage will be reduced by that fraction. As a result, the number of total pressure vessels (and hence the number of modules) in the second stage is also typically reduced by approximately that same fraction. Similar flow, module, and pressure vessel reductions are propagated through all successive stages, as well. Although the potential system recovery is a function of the feed water quality, as a rough approximation, a two-stage design may allow recoveries up to 75 percent, while the addition of a third stage can potentially achieve recoveries up to 90 percent.
Thus, it would have been obvious to create a multi-stage filtration. 
As to cross-flow, EPA teaches that the objective of crossflow filtration is to maintain a high scour velocity across the membrane surface to minimize particle deposition and membrane fouling. Thus, it would have been obvious to use crossflow pattern to minimize membrane fouling. 
The applicant also argues that EPA does not disclose the claimed pore sizes.  However, as noted above, BHUSAN teaches this feature. 

Terminal Disclaimer
The approval of the terminal disclaimer on July 14, 2022 is acknowledged.  The double patenting rejection is withdrawn 

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
The enablement and written description rejections are withdrawn in view of applicant’s arguments. 
The applicant argues that BHUSAN does not teach the claimed pore size. 
However, the rejection is not an anticipation rejection.  Rather, the issue whether the pore size would have been obvious. BHUSAN teaches the ultrafiltration membrane used in the experiments has a pore size of 30 kDa (pg. E133, second to last paragraph).  Table 5 shows the sieving coefficients for a mixture of GMP (i.e., glycomacropeptide (8.6Kda) and BLG (18kda, see Table 1) at a pH of 3 results in a low sieving coefficient for both proteins (i.e., the readily pass through).    However, Table 5 also shows that once a charged membrane is used the sieving coefficients increase for GMP, especially at a pH of 4. This indicates that despite the fact that the GMP is smaller than pore size of the membrane  it is being rejected by the membrane and not passing through as readily as the other protein (i.e., BLG that is also smaller than 30KD) being used in larger than proteins.    In other words, when two like charges meet, they are repelled by each other. The use of a charged protein through a membrane that contains a charge repels the proteins having the same charge.  Other material passes through the membrane. This also allows for the use of a larger pore size, as taught by BHUSAN. 
Thus, one skilled in the art would have understood that one could reject proteins species having the same charge but allow a protein of interest to pass through via the permeate.    Moreover, the pore size of the membrane can be larger than the protein being rejected.  This concept is plainly taught by BHUISAN.  This allows for greater flow rates.  Thus, it would have been obvious to use a pore size of between about 86 kDa and about 1,600 kDa.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799